Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
1. Claims 20-39 are pending and currently under consideration.  

Information Disclosure Statement
2. The information disclosure statements filed on 02/10/2021, 06/04/2021, 08/24/2021, and 11/08/2021 have been considered and an initialed copy is attached to the office action. 

Drawings
3. The drawings filed on 02/10/2021 are accepted by the examiner.  

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
4. Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. Claims 20-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent No. 10,994,011 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 20-38 of the instant application are drawn to a liquid pharmaceutical composition with a pH of 5 to 6 comprising: an anti-human TSLP receptor antibody, or an antigen-binding fragment thereof, at a concentration of 1 mg/mL to 300 mg/mL; a pharmaceutically acceptable buffer at a concentration of 5 to 100 mmol/L; arginine, or a pharmaceutically acceptable salt thereof, at a concentration of 700 mmol/L or less; and a surfactant present in an amount of 0.001 to 1% (w/v), wherein the an anti-human TSLP receptor antibody, or an antigen-binding fragment thereof, comprises a heavy chain having the amino acid sequence of SEQ ID NO: 1, or a heavy chain comprising a heavy chain having the amino acid sequence of SEQ ID NO: 1 with a posttranslational modification, and a light chain having the amino acid sequence of SEQ ID NO: 3, and wherein the posttranslational modification of the heavy chain is a lysine deletion at the C-terminus of the heavy chain having the amino acid sequence of SEQ ID NO: 1, or a pyroglutamylation at the N-terminus of the heavy chain having the amino acid sequence of SEQ ID NO: 1. On the other hand, claims 1-14 of US Patent No. 10,994,011 B2 are drawn to a stable pharmaceutical composition comprising an anti-human TSLP receptor antibody. a pharmaceutically acceptable buffer, arginine or a pharmaceutically acceptable salt thereof, and a surfactant. Thus, claims 20-38 of the instant application and claims 1-14 of US Patent No. 10,994,011 B2 vary in scopes and are obvious over each other. 
Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
6. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.  Claims 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 23 recites “wherein the arginine hydrochloride is at a concentration of about 210 mmol/L or less”. The use of “about” and “or less” renders the claim indefinite.

Claim Objections
8. Claim 20 is objected to because it recites in lines 9-10 “or a heavy chain comprising a heavy chain having the amino acid sequence of SEQ ID NO: 1…”. It is suggested to delete “a heavy chain having”. 
9. Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10. No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646
September 22, 2022